--------------------------------------------------------------------------------

Ex. 10.63
 
CONTRACT OF SALE




This Contract is entered into by and between SUMMIT AT WINTER PARK LAND CO., LLC
(“Seller”), and  SILVERLEAF RESORTS, INC., a Texas corporation ("Purchaser").


W I T N E S S E T H :
 
FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:
 
ARTICLE I
PROPERTY


The conveyance by Seller to Purchaser shall include Tracts D, E, F,  and G, The
Summit at Winter Park Ranch, a subdivision located in the East 1/2 of Section 20
and in Section 21, Township 1 South, Range 75 West of the 6th Principal
Meridian, Winter Park Ranch, Grand County, Colorado, and being depicted on
Exhibit “A” attached hereto and made a part hereof for all purposes, together
with all and singular the rights and appurtenances pertaining to such property
including any right, title and interest of Seller in and to adjacent strips or
gores, streets, alleys or rights-of-way, all rights of ingress and egress
thereto, and all improvements and fixtures located on said property.  The
foregoing property is herein referred to collectively as the “Subject Property.”


ARTICLE II
PURCHASE PRICE


The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be the sum of Four Million Six Hundred Sixty One Thousand Seven Hundred
Fifty Four and No/100 Dollars ($4,661,754.00).  The purchase price for Tracts D,
E, and F shall be the sum of Two Million Six Hundred Eighty Three Thousand Three
Hundred Fifty Seven and No/100 Dollars ($2,683,357.00), and the purchase price
for Tract G shall be the sum of One Million Nine Hundred Seventy Eight Thousand
Three Hundred Ninety Seven and No/100 Dollars ($1,978,397.00).  The purchase
price for each Tract being purchased hereunder shall be payable all in cash at
the closing of the acquisition of such tract by Purchaser.

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
EARNEST MONEY


Within two (2) business days after final execution of this Contract by all
parties hereto,  Purchaser shall deliver to The Title Company of the Rockies,
Inc. (the "Escrow Agent" or the "Title Company"), whose address is 78491 U.S.
Highway 40, P.O. Box 80482, Winter Park, Colorado, 80482, to the attention of
Kajsa Wiberg, a check payable to the order of the Escrow Agent in the amount of
Two Hundred Thousand and No/100 Dollars ($200,000.00) ("Earnest Money").  All
Earnest Money shall be held and delivered in accordance with the provisions
hereof.  Escrow Agent shall immediately present for payment the check deposited
by Purchaser and deposit same into an interest bearing Trust Account.  All
interest accruing upon the Earnest Money shall be held for the benefit of
Purchaser.
 
If Purchaser does not terminate this Contract during the Inspection Period (as
defined in Article VI hereinbelow) then, within two (2) business days after the
expiration of the Inspection Period, the Title Company shall disburse the entire
$200,000.00 earnest money deposit to Seller; upon such disbursement the
$200,000.00 earnest money deposit shall be non-refundable to the Purchaser
except in the event of a default by Seller hereunder or in the event that any
condition precedent to closing described in Article VIII hereinbelow is not
fully satisfied, but, if the Purchaser completes the acquisition of all of the
Subject Property, then the entire $200,000.00 earnest money deposit shall be
applied in partial satisfaction of the purchase price payable at the final
closing hereunder.
 
In the event that this Contract does not close, then the Earnest Money shall be
disbursed in the manner provided for elsewhere herein. Notwithstanding the
foregoing or anything to the contrary contained elsewhere in this Contract, it
is understood and agreed that One Hundred Dollars ($100.00) of the Earnest Money
shall in all events be delivered to Seller as valuable consideration for the
inspection period described in Article VI hereinbelow and the execution of this
Contract by Seller.
 
ARTICLE IV
PRE-CLOSING OBLIGATIONS OF SELLER


Within five (5) days from the date of execution of this Contract, Seller shall
furnish to Purchaser, at Seller's sole cost and expense, each of the following
(collectively, the "Due Diligence Items"):
 
a.           A copy of Seller’s existing survey of the Subject Property
(“Survey”); Purchaser will be responsible for paying any costs incurred in
obtaining an update of the Survey to a date subsequent to the date of execution
of this Contract;

 
 

--------------------------------------------------------------------------------

 

b.           All information of any kind whatsoever in the possession of Seller
concerning possible development of the Subject Property including, but not
limited to, any and all plans for the development of the Subject Property, any
engineering studies of the Subject Property, any information relating to
obtaining the approval of local governing bodies for the development of the
Subject Property, any information as to when construction on the Subject
Property may commence, any information regarding present or future zoning of the
Subject Property, and any information concerning the availability of utilities.


Within five (5) days from the date of execution of this Contract, Purchaser
shall obtain, and provide Seller with a copy of, a current commitment (the
“Title Commitment”) for the issuance of an owner’s policy of title insurance to
the Purchaser from the Title Company, together with good and legible copies of
all documents constituting exceptions to Seller’s title as reflected in the
Title Commitment.


ARTICLE V
TITLE INSPECTION PERIOD


Purchaser shall have a period of thirty (30) days following the date of
execution of this Contract within which to review and approve the information to
be provided to Purchaser pursuant to subparagraphs (a) and (b) of Article IV and
to review the Title Commitment (the "Title Review Period"). If the information
to be provided pursuant to subparagraphs (a) and (b) of Article IV or the Title
Commitment reflects or discloses any defect, exception or other matter affecting
the Subject Property ("Title Defects") that is unacceptable to Purchaser, then
prior to the expiration of the Title Review Period Purchaser shall provide
Seller with written notice of Purchaser's objections.  Seller may, at its sole
option, elect to cure or remove the objections raised by Purchaser; provided,
however, that Seller shall have no obligation to do so.  Should Seller elect to
attempt to cure or remove the objections, Seller shall have ten (10) days from
the date of Purchaser's written notice of objections (the "Cure Period") in
which to accomplish the cure.  In the event Seller either elects not to cure or
remove the objections or is unable to accomplish the cure prior to the
expiration of the Cure Period, then Seller shall so notify Purchaser in writing
specifying which objections Seller does not intend to cure, and then Purchaser
shall be entitled, as Purchaser's sole and exclusive remedies, either to
terminate this Agreement by providing written notice of termination to Seller
within ten (10) days from the date on which Purchaser receives Seller's no-cure
notice or waive the objections and close this transaction as otherwise
contemplated herein.  If Purchaser shall fail to notify Seller in writing of any
objections to the state of Seller's title to the Subject Property as shown by
the Survey and Title Commitment, then Purchaser shall be deemed to have no
objections to the state of Seller's title to the Subject Property as shown by
the Survey and Title Commitment, and any exceptions to Seller's title which have
not been objected to by Purchaser and which are shown on the Survey or described
in the Title Commitment shall be considered to be "Permitted Exceptions."



 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
INSPECTION PERIOD


Purchaser, at Purchaser's sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date of execution of this
Contract and expiring sixty (60) days thereafter (the "Inspection Period").
Purchaser and Purchaser's duly authorized agents or representatives shall be
permitted to enter upon the Subject Property at all reasonable times during the
Inspection Period in order to conduct engineering studies, soil tests and any
other inspections and/or tests that Purchaser may deem necessary or
advisable.  Purchaser further agrees to indemnify and hold Seller harmless from
any claims or damages, including reasonable attorneys' fees, resulting from
Purchaser's inspection of the Subject Property.  In the event that the review
and/or inspection conducted by this paragraph shows any fact, matter or
condition to exist with respect to the Subject Property that is unacceptable to
Purchaser, in Purchaser's sole discretion, or if for any reason Purchaser
determines that purchase of the Subject Property is not feasible, then Purchaser
shall be entitled, as Purchaser's sole remedy, to cancel this Contract by
providing written notice of cancellation to Seller prior to the expiration of
the Inspection Period.  If Purchaser shall provide written notice of
cancellation prior to the expiration of the Inspection Period, then this
Contract shall be cancelled, all earnest money (less $100.00) shall immediately
be returned to Purchaser by the Title Company and thereafter neither Seller nor
Purchaser shall have any continuing obligations one unto the other.
 
ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER


Seller represents and warrants to Purchaser that Seller will have at each
closing hereunder good and indefeasible fee simple title to the Subject Property
free and clear of all liens, encumbrances, covenants, restrictions,
rights-of-way, easements, and any other matters affecting title to the Subject
Property except for the Permitted Exceptions.
 
Seller further covenants and agrees with Purchaser that, from the date hereof
until the date of each closing hereunder, Seller shall not sell, assign, or
convey any right, title, or interest whatsoever in or to the Subject Property,
or create or permit to exist any lien, security interest, easement, encumbrance,
charge, or condition affecting the Subject Property without promptly discharging
the same prior to each such closing.
 

--------------------------------------------------------------------------------


 
Seller hereby further represents and warrants to Purchaser as follows:
 
a.           There are no actions, suits, or proceedings pending or, to the best
of Seller's knowledge, threatened against Seller or otherwise affecting any
portion of the Subject Property, at law or in equity, or before or by any
federal, state, municipal, or other governmental court, department, commission,
board, bureau, agency, or instrumentality, domestic or foreign;


b.           The execution by Seller of this Contract and the consummation by
Seller of the sale contemplated hereby have been duly authorized, and do not,
and, at the closing date, will not, result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement,
instrument, or obligation to which Seller is a party or by which the Subject
Property or any portion thereof is bound, and do not, and at the closing date
will not, constitute a violation of any regulation affecting the Subject
Property;


c.           Seller has not received any notice of any violation of any
ordinance, regulation, law, or statute of any governmental agency pertaining to
the Subject Property or any portion thereof;


d.           That, at each closing hereunder, there will be no unpaid bills,
claims, or liens in connection with any construction or repair of the Subject
Property except for ones which will be paid in the ordinary course of business
or which have been bonded around or the payment of which has otherwise been
adequately provided for to the complete satisfaction of Purchaser; and


e.           To the best of Seller's knowledge, there has been no material
release of any pollutant or hazardous substance of any kind onto or under the
Subject Property that would result in the prosecution of any claim, demand,
suit, action or administrative proceeding based on any environmental
requirements of state, local or federal law including, but not limited to, the
Comprehensive Environmental Response Compensation and Liability Act of 1980,
U.S.C. § 9601 et seq.


All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of each closing hereunder and
shall survive each closing hereunder.  Notwithstanding the foregoing or anything
to the contrary contained herein, it is understood and agreed that the
representations and warranties set forth hereinabove shall survive the second
and final closing under this Contract only for a period of six (6) months
following the closing date, but not thereafter, and Seller shall have no
liability of any kind whatsoever for any breach thereof except to the extent a
claim is asserted against Seller within such six (6) month period.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


Within ten (10) days from the date of execution of this Contract, Seller shall
submit to Purchaser, for Purchaser’s approval, the declaration of covenants,
conditions and restrictions which Seller will adopt for the purpose of
regulating development of the residential subdivision which will include the
Subject Property as well as other property owned by Seller.  This declaration
must expressly provide that property subject to the declaration may be developed
for time share use and that time share use is a permitted use
thereunder.  Purchaser shall have five (5) days from the date on which Seller
provides Purchaser with a copy of the proposed declaration within which either
to approve or disapprove the proposed declaration; if Purchaser approves the
declaration, then Seller will record the declaration and provide Purchaser with
a copy of the recorded declaration within five (5) days from the date on which
Purchaser notifies Seller in writing that Purchaser has approved the
declaration.  If Purchaser does not approve Seller’s proposed declaration, then
Purchaser may terminate this Contract by written notice to Seller at any time
prior to the expiration of the Inspection Period, whereupon this Contract shall
be cancelled, the earnest money (less $100.00) shall be returned to Purchaser by
the Title Company, and thereafter neither Seller nor Purchaser shall have any
continuing obligations one unto the other.
 
Within forty-five (45) days from the date of execution of this Contract,
Purchaser shall submit to Seller for Seller’s approval Purchaser’s plans for
development of a time share project at the Subject Property.  Purchaser’s plans
shall include a site plan, grading and drainage plans, landscaping plans, plans
for access to and from the Subject Property, and plans for the exterior
appearance, color and texture of any buildings to be constructed on the Subject
Property.  If for any reason Seller has not approved Purchaser’s plans prior to
the expiration of the Inspection Period, then Purchaser may terminate this
Contract by written notice to Seller, whereupon this Contract shall be
cancelled, the earnest money (less $100.00) shall be returned to Purchaser by
the Title Company, and thereafter neither Seller nor Purchaser shall have any
continuing obligations one unto the other.
 
The obligation of Purchaser to close this Contract shall, at the option of
Purchaser, be subject to the following additional conditions precedent:
 
a.           All of the representations, warranties and agreements of Seller set
forth in this Contract shall be true and correct in all material respects as of
the date hereof and at each closing, and Seller shall not have on or prior to
each closing, failed to meet, comply with or perform in any material respect any
conditions or agreements on Seller's part as required by the terms of this
Contract.


b.           There shall be no change in the matters reflected in the Title
Commitment, and there shall not exist any encumbrance or title defect affecting
the Subject Property not described in the Title Commitment except for the
Permitted Exceptions.

 
 

--------------------------------------------------------------------------------

 

c.           There shall be no changes in the matters reflected in the Survey,
and there shall not exist any easement, right-of-way, encroachment, waterway,
pond, flood plain, conflict or protrusion with respect to the Subject Property
not shown on the Survey.


d.           No material and substantial change shall have occurred with respect
to the Subject Property which would in any way affect the findings made in the
inspection of the Subject Property described in Article VI hereinabove.
 
If any such condition is not fully satisfied at the time of each closing
hereunder, Purchaser may terminate this Contract by written notice to Seller
whereupon this Contract shall be cancelled, all earnest money (less $100.00)
shall be returned to the Purchaser, and thereafter neither Seller nor Purchaser
shall have any continuing obligations one unto the other.

ARTICLE IX
CLOSING


The initial closing hereunder shall take place at the offices of the Title
Company.  The initial closing shall occur on or before thirty (30) days from the
date of expiration of the Inspection Period.  Purchaser shall notify Seller at
least five (5) days in advance of the exact time and date of the initial
closing.  At the initial closing hereunder, Purchaser may elect to purchase the
entirety of the Subject Property and, if Purchaser does so, shall pay Seller the
full purchase price therefore.
 
 
 

--------------------------------------------------------------------------------

 
 
Seller and Purchaser hereby agree that Purchaser shall have the right to obtain
one ninety (90) day extension of the deadline for the initial closing hereunder
by delivering to Seller a non-refundable extension fee in the amount of
$160,000.00 (“Extension Fee”).  The Extension Fee (together with a written
notice of extension) shall be delivered directly to Seller at least fifteen (15)
days prior to the deadline for the initial closing hereunder and shall not be
subject to any escrow.  If Purchaser exercises this right, then the deadline for
the initial closing shall be extended by ninety (90) days.  The $160,000.00
Extension Fee that must be paid by Purchaser in order to extend the deadline for
the initial closing hereunder by ninety (90) days shall be non-refundable to
Purchaser and shall not be applied in partial satisfaction of the purchase price
payable hereunder.  Seller and Purchaser further agree that, if Purchaser has
exercised Purchaser’s right to obtain the first ninety (90) day extension of the
deadline for the initial closing hereunder, then Purchaser shall have the right
to obtain a second ninety (90) day extension of the deadline for the initial
closing hereunder by delivering to Seller a second non-refundable extension fee
in the amount of $160,000.00 (“Second Extension Fee”).  The Second Extension Fee
(together with a written notice of extension) shall be delivered directly to
Seller at least fifteen (15) days prior to the then scheduled deadline for the
initial closing hereunder and shall not be subject to any escrow.  If Purchaser
exercises this right, then the deadline for the initial closing hereunder shall
be extended by an additional ninety (90) days.  The Second Extension Fee shall
be non-refundable to Purchaser and shall not be applied in partial satisfaction
of the purchase price payable hereunder.
 
At the initial closing hereunder, Purchaser shall have the right to obtain one
ninety (90) day extension of the deadline for the closing of Tract G only, but
only on condition that (i) Purchaser has closed the acquisition of Tracts D, E,
and F and has paid Seller the sum of Two Million Six Hundred Eighty Three
Thousand Three Hundred Fifty Seven  and No/100 Dollars ($2,683,357.00)
therefore, and (ii) at the time of the initial closing hereunder Purchaser
delivers to Seller a non-refundable extension fee in the amount of
$60,000.00.  If Purchaser exercises this right, then the deadline for the
closing of Tract G shall be extended by ninety (90) days.  The $60,000.00
extension fee that must be paid by Purchaser in order to extend the deadline for
the closing of Tract G hereunder by ninety (90) days shall be non-refundable to
Purchaser and shall not be applied in partial satisfaction of the purchase price
payable for Tract G.  Seller and Purchaser further agree that, if Purchaser has
exercised Purchaser’s right to obtain the first ninety (90) day extension of the
deadline for the closing of the acquisition of Tract G, then Purchaser shall
have the right to obtain a second ninety (90) day extension of the deadline for
closing of Tract G by delivering to Seller a second non-refundable extension fee
in the amount of $60,000.00.  This second extension fee, together with a written
notice of extension, must be delivered directly to Seller at least fifteen (15)
days prior to the then scheduled deadline for the closing of the acquisition of
Tract G and shall not be subject to any escrow.  If Purchaser exercises this
right, then the deadline for the closing of Tract G shall be extended by an
additional ninety (90) days.  The second extension fee shall be non-refundable
to Purchaser and shall not be applied in partial satisfaction of the purchase
price payable for Tract G.  Seller and Purchaser further agree that, if
Purchaser has exercised Purchaser’s right to obtain the second ninety (90) day
extension of the deadline for the closing of Tract G, then Purchaser shall have
the right to obtain a third ninety (90) day extension for the closing of Tract G
by delivering to Seller a third non-refundable extension fee in the amount of
$60,000.00.  This third extension fee, together with a written notice of
extension, shall de delivered directly to Seller at least fifteen (15) days
prior to the then scheduled deadline for the closing of Tract G and shall not be
subject to any escrow.  If Purchaser exercises this right, then the deadline for
the closing of Tract G shall be extended by an additional ninety (90) days.  The
third extension fee shall be non-refundable to Purchaser and shall not be
applied in partial satisfaction of the purchase price payable hereunder.

 
 

--------------------------------------------------------------------------------

 

ARTICLE X
SELLER'S OBLIGATIONS AT CLOSING


At each closing hereunder, Seller shall do the following:
 
a.           Deliver to Purchaser a special warranty deed covering the Tracts in
the Subject Property being purchased, duly signed and acknowledged by Seller,
which deed shall be in form reasonably acceptable to Purchaser for recording and
shall convey to Purchaser good and indefeasible fee simple title to the Tracts
in the Subject Property being purchased, free and clear of all liens,
rights-of-way, easements, and other matters affecting title to such Tracts,
except for the Permitted Exceptions.


b.           Furnish to Purchaser, at Seller's sole expense, a commitment from
the Title Company to issue to Purchaser an Owner's Policy of Title Insurance
(the "Title Policy") within a reasonable period of time and upon the Title
Company's receipt of the original, recorded documents evidencing the transaction
issued by the Title Company on the standard form in use in the State of
Colorado, insuring that Purchaser has acquired good and marketable fee simple
title to the Tracts in the Subject Property being purchased, in the amount of
the purchase price therefore subject only to the Permitted Exceptions.


c.           Deliver such evidence or other documents that may be reasonably
required by the Title Company evidencing the status and capacity of Seller and
the authority of the person or persons who are executing the various documents
on behalf of Seller in connection with the sale of the Subject Property.


d.           Deliver a non-withholding statement that will satisfy the
requirements of Section 1445 of the Internal Revenue Code so that Purchaser is
not required to withhold any portion of the purchase price for payment to the
Internal Revenue Service.


e.           Deliver to Purchaser any other documents or items necessary or
convenient in the reasonable judgment of Purchaser to carry out the intent of
the parties under this Contract.


ARTICLE XI
PURCHASER'S OBLIGATIONS AT CLOSING


At the initial closing, Purchaser shall deliver to Seller in cash the purchase
price for Tracts D, E, and F.  At the second closing hereunder, Purchaser shall
deliver to Seller the purchase price payable for Tract G in cash with Purchaser
receiving credit for any earnest money deposit that has been previously made by
Purchaser with the Title Company.


ARTICLE XII
COSTS AND ADJUSTMENTS


At each closing, the following items shall be adjusted or prorated between
Seller and Purchaser:
 
a.           Ad valorem taxes for the Tracts being purchased for the current
calendar year shall be prorated as of the date of closing, and Seller shall pay
to Purchaser in cash at closing Seller's prorata portion of such
taxes.  Seller's prorata portion of such taxes shall be based upon assessments
for the immediately preceding calendar year.


b.           Any real estate transfer taxes or sales taxes that are payable in
connectionwith the sale of the Tracts being purchased shall be paid in full by
Seller.


c.           Except as specifically set forth above, any other charges or fees
shall be paid as normal and customary in Grand County, Colorado.  Seller and
Purchaser will each be responsible for the fees and expenses of their respective
attorneys.
 
 
 

--------------------------------------------------------------------------------

 
 
Seller agrees to indemnify and hold Purchaser harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature
(except those items which under the terms of this Contract specifically become
the obligation of Purchaser), brought by third parties and based on events
occurring on or before the date of closing and which are in any way related to
the ownership, maintenance, or operation of the Subject Property, and all
expenses related thereto, including, but not limited to, court costs and
attorneys' fees.

Purchaser agrees to indemnify and hold Seller harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the date of
closing and which are in any way related to the ownership, maintenance or
operation of the Subject Property, and all expenses related thereto, including,
but not limited to, court costs and attorneys' fees.


ARTICLE XIII
ENTRY ON PROPERTY


Purchaser, Purchaser's agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser's sole
expense.  Purchaser agrees to indemnify and hold Seller harmless from and
against any and all losses, damages, costs, or expenses incurred by Seller as a
result of any inspections or tests made by Purchaser.
 
ARTICLE XIV
POSSESSION OF PROPERTY


Possession of each Tract, free and clear of all uses and encroachments, except
the Permitted Exceptions, shall be delivered to Purchaser at the closing of the
acquisition of such Tract.
 
ARTICLE XV
NOTICES


All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph.  All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt
requested.  Notices delivered by mail shall be deemed given when deposited in a
post office or other depository under the care or custody of the United States
Postal Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:

 
 

--------------------------------------------------------------------------------

 

 
Seller:
Summit at Winter Park Land Co., LLC

7211 South Peoria Street, Suite 200
Englewood, CO  80112
Attn:  Richard F. Nipert
Telephone:  (303) 414-7620
Fax:  (303) 414-7630


 
Purchaser:
Silverleaf Resorts, Inc.

1221 River Bend Drive, Suite 120
Dallas, Texas  75247
Telephone No.:  (214) 631-2266
Facsimile No.:  (214) 905-0514



 
With required copy to:
George R. Bedell, Esq.

Meadows, Owens, Collier, Reed, Cousins & Blau, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas  75202
Telephone No.:  (214) 749-2448
Facsimile No.:  (214) 747-3732




ARTICLE XVI
REMEDIES


In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, such failure shall be an event of default
and Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the Earnest Money (less
$100.00) shall be returned immediately to Purchaser and the parties hereto shall
have no further liabilities or obligations one unto the other; (ii) to waive any
defect or requirement and close this Contract; or (iii) sue Seller for specific
performance.
 
In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller's sole remedy shall be to retain the Earnest
Money.  The Earnest Money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
Earnest Money as Seller's total damages and relief.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XVII
ASSIGNMENT


Purchaser may not assign its rights under this Contract to anyone other than a
Permitted Assignee without first obtaining Seller's prior written
approval.  Purchaser may assign its rights under this Contract to a Permitted
Assignee without the prior written consent of Seller.  For purposes of this
Contract, a "Permitted Assignee" shall mean any partnership, corporation,
limited liability company or other business entity which is an affiliate of
Purchaser’s or in which Purchaser has an ownership interest or which is
controlled by Purchaser.  Any assignment made by Purchaser shall (a) not have
the effect of extending the Inspection Period hereunder or the closing date; and
(b) be pursuant to a written assignment, a copy of which will be provided to
Seller.


XVIII
INTERPRETATION AND APPLICABLE LAW


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Colorado.  Where required for proper interpretation, words in the
singular shall include the plural; the masculine gender shall include the neuter
and the feminine, and vice versa.  The terms "successors and assigns" shall
include the heirs, administrators, executors, successors, and assigns, as
applicable, of any party hereto.


XIX
AMENDMENT


This Contract may not be modified or amended, except by an agreement in writing
signed by the Seller and the Purchaser.  The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.
 
ARTICLE XX
AUTHORITY


Each person executing this Contract warrants and represents that he is fully
authorized to do so.
 
ARTICLE XXI
ATTORNEYS' FEES


In the event it becomes necessary for either party to file a suit to enforce
this Contract or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys' fees and costs of court incurred in such suit.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XXII
DESCRIPTIVE HEADINGS


The descriptive headings of the several paragraphs contained in this Contract
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.


ARTICLE XXIII
ENTIRE AGREEMENT


This Contract (and the items to be furnished in accordance herewith) constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection therewith.  No representation, warranty, covenant,
agreement, or condition not expressed in this Contract shall be binding upon the
parties hereto or shall affect or be effective to interpret, change, or restrict
the provisions of this Contract.


ARTICLE XXIV
MULTIPLE ORIGINALS ONLY


Numerous copies of this Contract may be executed by the parties hereto.  Each
such executed copy shall have the full force and effect of an original executed
instrument.



ARTICLE XXV
ACCEPTANCE


Seller shall have until 5:00 o'clock p.m., May 2, 2006, to execute and return a
fully executed original of this Contract to Purchaser, otherwise this Contract
shall become null and void. Time is of the essence of this Contract.  The date
of execution of this Contract by Seller shall be the date of execution of this
Contract.  If the final date of any period falls upon a Saturday, Sunday, or
legal holiday under the laws of the State of Colorado, then in such event the
expiration date of such period shall be extended to the next day which is not a
Saturday, Sunday, or legal holiday under the laws of the State of Colorado.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XXVI
ESCROW


The Escrow Agent receiving funds is authorized and agrees by acceptance of them
to deposit them promptly, hold same in escrow and, subject to clearance,
disburse them in accordance with the terms and conditions of this
Contract.  Failure of clearance of funds shall not excuse Purchaser's
performance.  If in doubt as to Escrow Agent's duties or liabilities under the
provisions of this Contract, Escrow Agent may, at Escrow Agent's option,
continue to hold the subject matter of the escrow until the parties mutually
agree to its disbursement, or until the judgment of a court of competent
jurisdiction shall determine the rights of the parties or Escrow Agent may
deposit the subject matter of this escrow with the clerk of the court having
jurisdiction over the dispute.  Upon notifying all parties concerned of such
action, all liability on the part of Escrow Agent shall fully terminate, except
to the extent of accounting for any items previously delivered out of
escrow.  Any suit between Purchaser and Seller where Escrow Agent is made a
party because of acting as Escrow Agent hereunder, or in any suit wherein Escrow
Agent interpleads the subject matter of the escrow, Escrow Agent shall recover
reasonable attorney's fees and costs incurred with the fees and costs charged
and assessed as court costs in favor of the prevailing parties.  The parties
agree that the Escrow Agent shall not be liable to any party or person for
misdelivery to Purchaser or Seller of items subject to this escrow, unless such
misdelivery is due to the willful breach of this Contract by Escrow Agent.



ARTICLE XXVII
REAL ESTATE COMMISSION


Seller represents and warrants to Purchaser that Seller has entered into a
separate agreement with Developing Equities Group, LLC (“Broker”) for the
payment of a commission in the event that this Contract closes and that
accordingly Seller will be responsible for the payment of such commission at the
time of closing hereunder.  Seller hereby represents and warrants to Purchaser
that Seller has not contracted or entered into any agreement with any other real
estate broker, agent, finder, or any other party in connection with this
transaction, and that Seller has not taken any action which would result in any
other real estate broker's, finder's, or other fees or commissions being due or
payable to any party with respect to the transaction contemplated
hereby.  Purchaser hereby represents and warrants to Seller that Purchaser has
not contracted or entered into any agreement with any real estate broker, agent,
finder, or any other party in connection with this transaction, and that
Purchaser has not taken any action which would result in any real estate
broker’s, finder’s, or other fees or commissions being due or payable to any
party with respect to the transaction contemplated hereby.  Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys' fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party herein.  Notwithstanding anything to the contrary
contained herein, the indemnities set forth in this Article XXVII shall survive
the closing.
 

--------------------------------------------------------------------------------


 
EXECUTED on this the 1st day of May, 2006.





 
SELLER:
       
SUMMIT AT WINTER PARK LAND CO., LLC,
 
a Colorado limited liability company
       
By:
Developing Equities Group, LLC,
 
Operating Manager
       
By:
/S/ JEFFREY L. KIRKENDALL
 
Name:  
Jeffrey L. Kirkendall
 
Its:
Manager





EXECUTED on this the _____ day of _____, 2006.





 
PURCHASER:
       
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
       
By:
/S/ HARRY J. WHITE, JR.
 
Name:  
Harry J. White, Jr.
 
Its:
Chief Financial Officer





RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:


TITLE COMPANY:


THE TITLE COMPANY OF THE ROCKIES, INC.




By:
/S/ KAJSA M. WIBERG
 
Name:  
Kajas M. Wiberg
 
Its:
Vice Presidetn
 





List of Exhibits to Agreement not filed herewith:


Exhibit A:  Plat
 
 

--------------------------------------------------------------------------------